DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered. 

Response to Amendment
3.	This communication is in response to the amendment filed on 09/13/2022. The Examiner has acknowledged the amended Claims 21 and 33.  No claims have been cancelled or added.  Claim 21-40 are pending and Claims 21-40 are rejected.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 09/13/2022 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by Applicant's amendment. 
5.	The objection to the Claims 33 has been withdrawn in view of the amended corrections.
6.	The rejection of claims 33-40 under 35 U.S.C 112 (b) has been withdrawn in view of the applicant’s amendment. 
	
7.       	Applicant's Arguments (Remarks) filed 09/13/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered. Applicant’s arguments are not persuasive and/or now moot in view of the new ground of rejection necessitated by the amendment (Please see the 35 USC 103 rejection below).
Applicant argues that [Remarks: Pages 8-9]: 
“Claim 21, as amended, recites: based on the 3-D model and an attribute for at least one of the virtual reality objects, the at least one virtual reality object is displayed on a horizontal surface or a vertical surface. The Office Action asserts that Hoy, Scavezze and/or Piccolotto supposedly refer to these features of claim 21.” and
“Hoy does not teach or suggest a user interface which displays a virtual reality object on a horizontal surface based on an attribute of the object”, “Scavezze does not teach or suggest a user interface displays a virtual reality object on a horizontal surface based on an attribute of the object” and “Piccolotto does not teach or suggest displaying a virtual reality object on a horizontal surface based on an attribute of the object”.
However, the examiner respectfully disagrees. It is noted Scavezze discloses overlay one or more virtual images over real objects in the user field of view 102, virtual objects depicted in FIG. 1 include a bowl 116, a moon 118 (i.e. vertical plane), and a dog 120 (i.e. horizontal plane)…, virtual objects may be displayed in three-dimensions (i.e. 3-D model) (Scavezze: ¶ [0014]), augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms…, augmented reality features displayed to user 106 in the example of FIG. 1 include a virtual bowl 116 displayed as being on areal shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 (i.e. displaying a virtual animal in horizontal plane in 3-D space) (Scavezze: ¶ [0015]), and set of augmented reality features 210 comprises a set of letters displayed at falling down the screen slowly at various positions within the user field of view 200 (i.e. displaying  virtual letters falling down (i.e. vertically)) (Scavezze: ¶ [0023]). Therefore, A PHOSITA would have understood Scavezze discloses the features the applicant is arguing about.
Applicant further argues “Claims 33, as amended, recites based on the 3-D model and an attribute for at least one of the virtual reality objects, transmitting a signal to the cellphone indicating that at least one of the virtual reality objects is displayed on a horizontal surface or a vertical surface…, Kolesov does not teach or suggest displaying a virtual reality object on a horizontal surface based on an attribute of the object. As explained above, Scavezze does not cure this deficiency of Kolesov.”
However, the examiner respectfully disagrees. It is noted that Kolesov teaches generating a three-dimensional model of objects within a field of view of an image capture component of a user's mobile computing device  (i.e. 3-D model with different planes) (Kolesov: ¶ [0035]), the model reconstruction system 160 capable of object reconstruction and incorporating augmented reality elements (Kolesov: ¶ [0046]), resulting model, produced by the model reconstruction system 160 at the model analysis/storage system 130 may then be transmitted back to the client device 110 for one or more user interactions (Kolesov: ¶ [0040]), it should be understood that other objects, such as a hand, a toy, a shape, or any other physical object, may similarly be modeled (i.e. objects with different attributes)…, movement indicator 1308 pointing in a direction of a vertical axis of a display component…, the movement indicator 1308 may correspond to movement along a horizontal axis of the display component 1310 (Kolesov: ¶ [0095]), and Client devices 110 comprise, but are not limited to …, cellular or mobile phones (Kolesov: ¶ [0042]). Therefore, A PHOSITA would have understood Kolesov discloses the features the applicant is arguing about.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 21-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. (US 2017/0104740 A1, hereinafter Hoy) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze), and further in view of Piccolotto et al. (US 2017/0180348 A1, hereinafter Piccolotto).

Regarding Claim 21,
Hoy discloses a method (Hoy: ¶ [0003] a computer-implemented method for mobile-optimized CAPTCHA) comprising: 
displaying a user interface on a cellphone, wherein the user interface is configured to display (Hoy: ¶ [0026] computing device 152 can be a mobile device such as a smartphone, ¶ [0018] Computing device 104 includes user interface 106, input device(s) 108, CAPTCHA component 110, ¶ [0019], See Figs. 4A-4C): 
an application with a login page (Hoy: ¶ [0019] User interface 106 can be, but is not limited to being, a graphical user interface (GUI) or a web user interface (WUI) and can display text, documents, web browser windows, ¶ [0019] application interfaces, ¶ [0005], See Figs. 4A-4C—ABC Mobile Bank, login screen); 
a button for activating a verification function by selecting a particular virtual reality object (Hoy: ¶ [0032] performs a CAPTCH analysis, e.g., determining that the user is human or that the user is not human, based on the user response(s)); and 
a video feed received from a camera of the cellphone (Hoy: ¶ [0020] Input device(s) 108 can include, for example, a visual input device, such as but not limited to a front-facing video camera, which captures and transmits visual response information, such as but not limited to facial expressions and gestures, within its field of view to CAPTCHA component, ¶ [0041] calls for a gesture response in the form of a facial expression, to be received by input device(s) 108, ¶¶ [0018, 0023, 0026]); 
in response to activation of the verification function using the button (Hoy: ¶ [0034] receives a user response(s) to the one or more prompts. In step 212, gesture recognition component 116 performs a CAPTCHA analysis, e.g., determining that the user is human or that the user is not human, based on the user response(s), ¶ [0037]), receiving the video feed (Hoy: ¶ [0034] receives a user response(s) to the one or more prompts. In step 212, gesture recognition component 116 performs a CAPTCHA analysis, e.g., determining that the user is human or that the user is not human, based on the user response(s), also see ¶ [0037]) including a plurality of fields of view. 
However, Hoy does not explicitly disclose:
a button for activating a verification function by selecting a particular virtual reality object; 
in response to activation of the verification function using the button, receiving the video feed including a plurality of fields of view;
constructing a three dimensional (“3-D”) model based on the plurality of fields of view; 
detecting an object using an object recognition module, a scene using a scene detection module and Global Positioning System (“GPS”) coordinates of the cellphone; 
selecting a plurality of virtual reality objects based on the object, the scene and the GPS coordinates; 
displaying the plurality of virtual reality objects in the user interface over the video feed, wherein:
 at least two of the plurality of virtual reality objects are displayed in two different fields of view; and
based on the 3-D model and an attribute for at least one of the virtual reality objects, the at least one virtual reality object is displayed on a horizontal surface or a vertical surface; 
prompting selection of the particular virtual reality object of the plurality of virtual reality objects; and 
in response to selection of the particular virtual reality object, enabling the cellphone to access the application.
However, Scavezze from the same field of endeavor as the claimed invention discloses displaying one or more virtual images on the display device…, If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated (Scavezze: ¶ [0002], also see ¶ [0003]), overlay one or more virtual images over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a moon 118, and a dog 120. The virtual objects may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view… virtual objects displayed by display device 104 may be visible only to user 106, and may move as user 106 moves (i.e. receiving a video feed  including plurality of fields, at least two different VR objects in different fields of view, objects in horizontal and vertical planes and of different attributes) (Scavezze: ¶ [0014], ¶ [0023]), display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein (i.e. constructing a 3-D model…) (Scavezze: ¶ [0013]), appearance of augmented reality features displayed to the user may change depending on user location or other parameters…, determined that the user is being authenticated at his or her home or other private location (e.g. via GPS data...) (Scavezze: ¶ [0021], ¶¶ [0028, 0041]), background scene and/or physical space being viewed by a user (i.e. scene detection) (Scavezze: ¶ [0026], ¶¶ [0017, 0020]), the virtual objects described above may be displayed to user 106 to provide a set of augmented reality features that user 106 may select in a predefined order. If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources…, augmented reality features displayed to user 106 in the example of FIG.1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user (i.e. detecting an object using an object recognition module, a scene using a scene detection module and GPS coordinates of the phone …, for activating a verification function by selecting a particular virtual reality object) (Scavezze: ¶ [0015], ¶ [0057]- data and/or instructions executable by the logic subsystem to implement the methods and processes), presents one or more virtual images or other augmented reality features to a user during an authentication session in order to authenticate the user. Once authenticated, the user may be granted access to one or more restricted devices, programs, applications, etc…, session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site (Scavezze: ¶ [0032]), displaying one or more virtual images comprising a set of augmented reality features. The set of augmented reality features may include any suitable features of the virtual images and/or real objects. For example, the augmented reality features may include a specific 3D real or virtual object selected by the user, an image depicting a specific object or person (as opposed to a specific image), and/or a 3D real or virtual object with a specific property (i.e. displaying the plurality of virtual reality objects over the video feed at least two different VR objects in different fields of view, prompting a selection of VR object and enable the device to access the application) (Scavezze: ¶ [0033], ¶ [0030]), and Display device 104 may be one non-limiting example of computing system 700…, It will be understood that virtually any computer architecture …, computing system 700 may take the form of a display device, wearable computing device, …, mobile communication device (e.g., smart phone) (Scavezze: ¶ [0053], ¶[0063]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Hoy. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037]).
However, the combination of Hoy and Scavezze does not explicitly disclose:
a button for activating a verification function by selecting a particular virtual reality object; and 
in response to activation of the verification function using the button, receiving the video feed including a plurality of fields of view.
However, Piccolotto from the same field of endeavor as the claimed invention discloses a receiving distinctive data relating to a user, where the distinctive data includes a video clip of the user, where the distinguishing data is captured using one or more cameras (Piccolotto:  [Abstract]), and a novel  CAPTCHA  section,  such  as novel section 311, may be offered to the user to simply face the camera, such as camera 261, of computing device, such as  computing  device  250,  to  help  smart  mechanism  110 determine  whether the user is  a human or a  non-human (Piccolotto: ¶ [0048], See Fig. 3A-311 “Start now” button).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Piccolotto in the combined teachings of Hoy and Scavezze. A person having ordinary skill in the art would have been motivated to do so because to determine whether the human is real and not a video or a picture (of the user) being displayed in front of camera 261 at computing device 250 (Piccolotto: ¶ [0031]) and for the ease of use.
Regarding Claim 22,
Claim 22 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto discloses all the limitations of Claim 21. However, Hoy does not explicitly disclose wherein the 3-D model includes a horizontal plane representing a ground.
However, Scavezze further discloses display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein (i.e. a 3-D model including a floor) (Scavezze: ¶ [0013], See Fig. 1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Hoy. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037]).

Regarding Claim 23,
Claim 23 is dependent on Claim 22, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 22. However, Hoy does not explicitly disclose wherein the cellphone is configured to display at least one of the plurality of virtual reality objects on the horizontal plane.
However, Scavezze further discloses display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein (i.e. a 3-D model including a floor) (Scavezze: ¶ [0013], See Fig. 1), FIG. 1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user (i.e. displays a virtual dog is sitting on the horizontal plane) (Scavezze: ¶ [0015]), and Display device 104 may be one non-limiting example of computing system 700…, It will be understood that virtually any computer architecture …, computing system 700 may take the form of a display device, wearable computing device, …, mobile communication device (e.g., smart phone) (Scavezze: ¶ [0053], ¶[0063]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Hoy. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037]).

Regarding Claim 24,
Claim 24 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, Hoy does not explicitly disclose wherein the cellphone is configured to display a different field of view in response to the cellphone being rotated or tilted. 
However, Scavezze further discloses overlay one or more virtual images over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a moon 118, and a dog 120. The virtual objects may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view… virtual objects displayed by display device 104 may be visible only to user 106, and may move as user 106 moves (i.e. different fields of view, rotation) (Scavezze: ¶ [0014], ¶ [0013]), specific inputs may be linked to specific geographic locations, specific orientations of the HMD device at a specified location, etc. (Scavezze: ¶ [0017], ¶ [0019]), and Display device 104 may be one non-limiting example of computing system 700…, It will be understood that virtually any computer architecture …, computing system 700 may take the form of a display device, wearable computing device, …, mobile communication device (e.g., smart phone) (Scavezze: ¶ [0053], ¶[0063]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Hoy. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037]).

Regarding Claim 26,
Claim 26 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, Hoy does not explicitly disclose wherein the selection of the particular virtual reality object includes textual input.
However, Scavezze further discloses the first set of augmented reality features 210 comprises a set of letters displayed at falling down the screen slowly at various positions within the user field of view 200…, the user selects a set of letters in a predefined order to spell out the word FIRKIN. If it the authentication information indicates that the user password is FIRKIN, the user is authenticated (Scavezze: ¶ [0023], also see ¶ [0024]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Hoy. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037], ¶ [0024]).
Regarding Claim 29,
Claim 29 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, Hoy does not explicitly disclose wherein the selection of the particular virtual reality object includes a selection of a plurality of the plurality of virtual reality objects.	However, Scavezze further discloses displaying one or more virtual images on the display device…, If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated (Scavezze: ¶ [0002], also see ¶ [0003]), overlay one or more virtual images over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a moon 118, and a dog 120 (Scavezze: ¶ [0014]), and the virtual objects described above may be displayed to user 106 to provide a set of augmented reality features that user 106 may select in a predefined order. If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources…, augmented reality features displayed to user 106 in the example of FIG.1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user  (Scavezze: ¶ [0015]). 

11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. (US 2017/0104740 A1, hereinafter Hoy) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze), in view of Piccolotto et al. (US 2017/0180348 A1, hereinafter Piccolotto), and further in view of Turgeman et al. (US 2018/0314816 A1, hereinafter Turgeman).

Regarding Claim 25,
Claim 25 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, the combination of Hoy, Scavezze and Piccolotto does not explicitly disclose wherein the selection of the particular virtual reality object includes drag and drop of the particular virtual reality object. 
However, Turgeman from the same of endeavor as the claimed invention discloses user to perform additional on-screen interactions or input-unit interactions, which in tum enrich and augment the pool of user interactions from which the system extracts one or more user specific
features (Turgeman: [Abstract]), requesting the user to drag-and-drop, on the screen, one particular item from the collection, based on verbal or textual description that the user has to comprehend in order to match with the correct image; such as, "please drag the image of a Dog
to the target zone"  (Turgeman: ¶ [0155], ¶ [0135]), and on-screen drag-and-drop operations or to perform on-screen movement of an item from a first on-screen location to a second on-screen location (e.g., requiring the user to drag an on-screen image of an apple, into a basket of apples (Turgeman: ¶ [0332], ¶ [0360]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turgeman in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so because these particular interactions, may enrich the log-in process in a meaningful manner that enables the system to extract user specific behavioral/cognitive features from such additional tasks or requirements, which are incidental to the username/password entry mechanism (Turgeman: ¶ [0332]).

12.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. (US 2017/0104740 A1, hereinafter Hoy) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) in view of Piccolotto et al. (US 2017/0180348 A1, hereinafter Piccolotto), and further in view of Najibi et al. (US 2018/0285682 A1, hereinafter Najibi).

Regarding Claim 27,
Claim 27 is dependent on Claim 26, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 26. However, the combination of Hoy, Scavezze and Piccolotto does not explicitly disclose determining an intent of the textual input using a natural language processing module.
However, Najibi from the same field of endeavor as the claimed invention discloses accessing an image from a user device to determine a salient object count of a plurality of objects in the image (Najibi: [Abstract]), natural language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes. The natural language user input can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further. This information is then passed on to the dialog manager 504 through the orchestrator 220 for further actions with the user or with the other components in the overall system. The structured and enriched query is also consumed by search 218 for improved matching. The text input may be a query for a product, a refinement to a previous query, or other information to an object of relevance (e.g., shoe size). (Najibi: ¶ [0042], se also ¶ [0051]), and functions like cryptographic functions, key management, CAPTCHA… reside in this layer (Najibi: ¶ [0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Najibi in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so because AI framework provides intelligent, personalized answers in predictive turns of communication between a human user and the intelligent online personal assistant (Najibi: ¶ [0026], ¶ [0052]).

Regarding Claim 28,
Claim 28 is dependent on Claim 27, and the combination of Hoy, Scavezze, Piccolotto and Najibi discloses all the limitations of Claim 27. However, Hoy, Scavezze and Piccolotto do not explicitly disclose determining whether the intent matches a description for the particular virtual reality object.
However, Najibi further discloses natural language understanding (NLU) 206 unit processes natural language text input 212, …, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes. The natural language user input can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further…, The structured and enriched query is also consumed by search 218 for improved matching. The text input may be a query for a product, a refinement to a previous query, or other information to an object of relevance (e.g., shoe size) (Najibi: ¶ [0042], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Najibi in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so because AI framework provides intelligent, personalized answers in predictive turns of communication between a human user and the intelligent online personal assistant (Najibi: ¶ [0026], ¶ [0052]).

13.	Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. (US 2017/0104740 A1, hereinafter Hoy) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) in view of Piccolotto et al. (US 2017/0180348 A1, hereinafter Piccolotto), and further in view of Shalev et al. (US 2017 /0199994 A1, hereinafter Shalev).

Regarding Claim 30,
Claim 30 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, the combination of Hoy, Scavezze and Piccolotto does not explicitly disclose wherein the selection of the particular virtual reality object includes drawing a shape over the particular virtual reality object in the user interface.
However, Shalev from the same field of endeavor as the claimed invention discloses user 210 may provide input to the handheld imaging device 230-1 through, for example, the display 232-1…, the user 210 may tap on the display 232-1. In another example, the user 210 may draw (e.g., a line, ellipse, or other shape) (Shalev: ¶ [0030]), the first touch 340-1 at the bottom right corner of the white board 223, the second touch 340-2 at the upper left corner of the pin board 224, the third touch 340-3 on the end of the minute hand 225-1, and the fourth touch on the end of the hour hand 225-2 (Shalev: ¶ [0031]), and with one or more fingers, may include touches that extend beyond a single point (e.g., a touch that forms a shape, such as a line, circle, polygon, or other shape) (Shalev: ¶ [0032]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shalev in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so because the stored password may include the position of the imaging device (e.g., at the time of interacting with an environmental feature), may include the number, location, order of gestures and/or inputs, or combinations (Shalev: ¶ [0045]), therefore, the correct pattern of input will authenticate the user to the restricted sources.

14.	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. (US 2017/0104740 A1, hereinafter Hoy) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) in view of Piccolotto et al. (US 2017/0180348 A1, hereinafter Piccolotto), and further in view of Sawant et al. (US 2018/0341779 A1, hereinafter Sawant).

Regarding Claim 31,
Claim 31 is dependent on Claim 21, and the combination of Hoy, Scavezze and Piccolotto  discloses all the limitations of Claim 21. However, the combination of Hoy, Scavezze and Piccolotto does not explicitly disclose in response to the selection of a virtual reality object other than the particular virtual reality object, displaying a second plurality of virtual reality objects over the video feed.
However, Sawant from the same field of endeavor as the claimed invention discloses an augmented reality Completely Automated Public Turing test to tell Computers and Humans Apart ("captcha") (Sawant: [Abstract]), server or augmentation service can determine whether the user action from augmented image stream conforms to a desired user action for augmentation (306).
That is, did the user perform the correct action (308)?..., If the user is not verified as human, the server can reject the user device's attempt to access the website (310), and the server can reinitialize the captcha (e.g., with a new augmentation, a different augmentation, or without using the VR augmentation at all, and presenting a type-written captcha) ( (Sawant: ¶ [0053], ¶¶ [0054-0055]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sawant in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so to prevent robots or other non-human interactors to access network locations by using different combination of the same augmentation.

Regarding Claim 32,
Claim 32 is dependent on Claim 31, and the combination of Hoy, Scavezze, Piccolotto and Sawant discloses all the limitations of Claim 31. However, the combination of Hoy, Scavezze and Piccolotto does not explicitly disclose in response to the selection of a virtual reality object other than the particular virtual reality object, prompting selection of a second particular virtual reality object of the second plurality of virtual reality objects.
However, Sawant further discloses an augmented reality Completely Automated Public Turing test to tell Computers and Humans Apart ("captcha") (Sawant: [Abstract]), server or augmentation service can determine whether the user action from augmented image stream conforms to a desired user action for augmentation (306). That is, did the user perform the correct action (308)?..., If the user is not verified as human, the server can reject the user device's attempt to access the website (310), and the server can reinitialize the captcha (e.g., with a new augmentation, a different augmentation, or without using the VR augmentation at all, and presenting a type-written captcha) (Sawant: ¶ [0053], also see ¶¶ [0054-0055]), and receiving, with the augmentation, a prompt indicating how the user should interact with the augmentation; and displaying the prompt on the user device with the augmentation (Sawant: ¶ [0022]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sawant in the combined teachings of Hoy, Scavezze and Piccolotto. A person having ordinary skill in the art would have been motivated to do so to prevent robots or other non-human interactors to access network locations by using different combination of the same augmentation.

15.	Claim 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (US 2019/0028637 A1, hereinafter Kolesov) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze).

Regarding Claim 33,
Kolesov discloses a method for accessing an application (Kolesov: [Abstract] Systems, devices, media, and methods are presented for object modeling using augmented reality, ¶¶ [0031, 0042]) comprising: 
receiving, at a server, a video feed from a camera of a cellphone including a plurality of fields of view (Kolesov: ¶ [0040] sensor or image data may be captured at the client device 110 and transmitted to the model analysis/storage system 130 (e.g., a cloud computing environment, a server, or other suitable processing environments, ¶ [0130] imaging device 1908 may be triggered by the model reconstruction system 160 or a selectable user interface element to initiate capture of a video stream or succession of images and pass the video stream or succession of images to the model reconstruction system 160, ¶¶ [0030, 0036, 0042]); 
constructing a three dimensional ("3-D") model based on the plurality of fields of view (Kolesov: ¶ [0035] generating a three-dimensional model of objects within a field of view of an image capture component of a user's mobile computing device, ¶ [0036] collect data (e.g., images, depth measurements, surface elements) from varying views around the surface of the object, ¶¶ [0040, 0047, 0130]); 
detecting an object using an object recognition module and a scene using a scene detection module (Kolesov: ¶ [0036] generating a three-dimensional model of objects within a field of view of an image capture component of a user's mobile computing device, ¶ [0030] scanning systems or scanning components may enable mapping and identification of scenes or objects within scenes within a field of view of an image capture component, such as a camera, ¶ [0045] a modeling application ( e.g., a software application including all or a portion of the model reconstruction system 160)…, modeling application provides a messaging mechanism for users of the client devices 110 to send and receive messages that include text and media content such as three-dimensional models, pictures, and video, ¶ [0054] object detection mode initiates or provides an initialization for the object modeling mode or application, the object detection mode enables identification of objects in a field of view, such as reference objects. The object detection mode may also enable mapping of the scene, within the field of view, or portions thereof., ¶¶ [0036, 0054, 0130]); 
receiving Global Positioning System ("GPS") coordinates of the cellphone (Kolesov: ¶ [0044] member can generate, retrieve, and send three-dimensional models and associated scan data (e.g., time of day, weather conditions, GPS coordinates, etc.) via the network 104, ¶ [0049] identifies positional information (e.g., computes the location and orientation) of the image capture component of the client device 110 by analyzing image and other sensor data (e.g., gyroscope, accelerometer, GPS, depth), ¶ [0042] Client devices 110 comprise, but are not limited to …, cellular or mobile phones, ¶¶ [0060,0031-0032]); 
selecting a plurality of virtual reality objects based on the object, the scene and the GPS coordinates (Kolesov: ¶ [0051] object modeling mode enables mapping of the scene, tracking of a position and orientation of the client device 110, ¶ [0081] enable mapping of the scene, within the field of view…, the object detection mode may be configured to identify, track, and coordinate augmented reality elements for a reference object depicted within the field of view, ¶ [0040] sensor or image data may be captured at the client device 110 and transmitted to the model analysis/storage system 130 ( e.g., a cloud computing environment, a server, or other suitable processing environments)…, generates models from the sensor and image data, ¶ [0046] the model analysis/storage system 130 may include at least a portion of the model reconstruction system 160 capable of object reconstruction and incorporating augmented reality elements).
transmitting the plurality of virtual reality objects and the 3-D model to the cellphone (Kolesov: ¶ [0040] the model reconstruction system 160 generates models from the sensor and image data. A resulting model, produced by the model reconstruction system 160 at the model analysis/storage system 130 may then be transmitted back to the client device 110 for one or more user interactions, ¶ [0036] generate object models for an object depicted or contained within a field of view of an image capture component, ¶ [0042] Client devices 110 comprise, but are not limited to …, cellular or mobile phones, ¶ [0046]); 
based on the 3-D model and an attribute for at least one of the virtual reality objects, transmitting a signal to the cellphone indicating that at least one of the virtual reality objects is displayed on a horizontal surface or a vertical surface (Kolesov: ¶ [0035] generating a three-dimensional model of objects within a field of view of an image capture component of a user's mobile computing device, ¶ [0095] it should be understood that other objects, such as a hand, a toy, a shape, or any other physical object, may similarly be modeled…, movement indicator 1308 pointing in a direction of a vertical axis of a display component…, the movement indicator 1308 may correspond to movement along a horizontal axis of the display component 1310, ¶ [0040] resulting model, produced by the model reconstruction system 160 at the model analysis/storage system 130 may then be transmitted back to the client device 110 for one or more user interactions, ¶ [0042] Client devices 110 comprise, but are not limited to …, cellular or mobile phones, ¶ [0046]);
transmitting, to the cellphone, a prompt requesting a user to select a particular virtual reality object of the plurality of virtual reality objects (Kolesov: ¶ [0040] resulting model, produced by the model reconstruction system 160 at the model analysis/storage system 130 may then be transmitted back to the client device 110 for one or more user interactions, ¶ [0049] presentation component 240 presents visual (e.g., graphical user interface or visual augmented reality elements), ¶ [0042] Client devices 110 comprise, but are not limited to …, cellular or mobile phones, ¶¶ [0036, 0046-0047, 0049, 130]); and 
in response to receiving the selection of the particular virtual reality object from the cellphone, transmitting a signal to the cellphone, the signal configured to enable the cellphone to access the application (Kolesov: ¶ [0055] input component receives a user selection, such as a tap, mouse click, or a vocalization indicating at least a portion of the object at a specified position in the field of view. Using the specified position identified in the user selection, the object recognition component 220 may perform one or more detection operations (e.g., edge detection, point detection, histogram comparison, template-matching, or image recognition) to identify the object proximate to, contacting, or at least partially encompassing the specified position, ¶ [0049] presentation component 240 presents visual (e.g., graphical user interface or visual augmented reality elements), ¶ [0045] provides a messaging mechanism for users of the client devices 110 to send and receive messages that include text and media content such as three-dimensional models, pictures, and video. The client devices 110 may access and view the messages from the modeling application or access and view applications or user interfaces configured based on the transmitted messages or three-dimensional models, ¶ [0042] Client devices 110 comprise, but are not limited to …, cellular or mobile phones).
However, Kolesov does not explicitly disclose:
selecting a plurality of virtual reality objects based on the object, the scene and the GPS coordinates; and
transmitting, to the cellphone, a prompt requesting a user to select a particular virtual reality object of the plurality of virtual reality objects;
in response to receiving the selection of the particular virtual reality object from the cellphone, transmitting a signal to the cellphone, the signal configured to enable the cellphone to access the application.
However, Scavezze from the same field of endeavor as the claimed invention discloses an user authentication environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein (Scavezze: ¶ [0013]), the virtual objects described above may be displayed to user 106 to provide a set of augmented reality features…, augmented reality features displayed to user 106 in the example of FIG.1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user (Scavezze: ¶ [0015]), one or more authentication inputs may be associated with a physical location (e.g. as detected via GPS and/or image data) and/or specific orientation (e.g. as detected by the presence of a known physical object (e.g. a poster) at a predetermined location in the background viewable through the display device (Scavezze: ¶ [0041]), appearance of augmented reality features displayed to the user may change depending on user location or other parameters…, determined that the user is being authenticated at his or her home or other private location (e.g. via GPS data...) (i.e. selecting virtual objects based on location) (Scavezze: ¶ [0021], ¶¶ [0019, 0028]), and displaying one or more virtual images comprising a set of augmented reality features. The set of augmented reality features may include any suitable features of the virtual images and/or real objects. For example, the augmented reality features may include a specific 3D real or virtual object selected by the user, an image depicting a specific object or person (as opposed to a specific image), and/or a 3D real or virtual object with a specific property (i.e. prompting selection of objects) (Scavezze: ¶ [0033]), presents one or more virtual images or other augmented reality features to a user during an authentication session in order to authenticate the user. Once authenticated, the user may be granted access to one or more restricted devices, programs, applications, etc…, session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site (i.e. authenticate the user enabling the access to applications) (Scavezze: ¶ [0032], also see ¶ [0023]), and Display device 104 may be one non-limiting example of computing system 700…, It will be understood that virtually any computer architecture …, computing system 700 may take the form of a display device, wearable computing device, …, mobile communication device (e.g., smart phone) (Scavezze: ¶ [0053], ¶[0063]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Kolesov. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037]).

Regarding Claim 34,
Claim 34 is dependent on Claim 33, and the combination of Kolesov and Scavezze discloses
all the limitations of Claim 33. Kolesov further discloses wherein the 3-D model includes a horizontal plane representing a ground (Kolesov: ¶ [0057] may identify the initial set of points as points of interest within the field of view…, The initial set of points may include points on a surface of the object and points on a surface of other aspects or objects in the scene, such as a table or floor surface (i.e., a planar surface on which the object is positioned), ¶ [0088]).
Scavezze as well further discloses display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein (i.e. a 3-D model including a floor) (Scavezze: ¶ [0013], See Fig. 1). 


Regarding Claim 36,
Claim 36 is dependent on Claim 33, and the combination of Kolesov and Scavezze discloses all the limitations of Claim 33. However, Kolesov does not explicitly disclose wherein the selection of the particular virtual reality object includes textual input.
However, Scavezze further discloses the first set of augmented reality features 210 comprises a set of letters displayed at falling down the screen slowly at various positions within the user field of view 200…, the user selects a set of letters in a predefined order to spell out the word FIRKIN. If it the authentication information indicates that the user password is FIRKIN, the user is authenticated (Scavezze: ¶ [0023], also see ¶ [0024]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scavezze in the teachings of Kolesov. A person having ordinary skill in the art would have been motivated to do so because a confidence score may be assigned to the identified movements based on a level of confidence that the user actually selected the augmented reality features in the predefined order, and if the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user (Scavezze: ¶¶ [0036-0037], ¶ [0024]).


16.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (US 2019/0028637 A1, hereinafter Kolesov) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) and further in view of Turgeman et al. (US 2018/0314816 A1, hereinafter Turgeman).

Regarding Claim 35,
Claim 35 is dependent on Claim 33, and the combination of Kolesov and Scavezze discloses all the limitations of Claim 33. However, the combination of Kolesov and Scavezze does not explicitly disclose wherein the selection of the particular virtual reality object includes drag and drop of the particular virtual reality object.
However, Turgeman from the same field of endeavor as the claimed invention discloses user to perform additional on-screen interactions or input-unit interactions, which in tum enrich and augment the pool of user interactions from which the system extracts one or more user specific
features (Turgeman: [Abstract]), requesting the user to drag-and-drop, on the screen, one particular item from the collection, based on verbal or textual description that the user has to comprehend in order to match with the correct image; such as, "please drag the image of a Dog
to the target zone"  (Turgeman: ¶ [0155], ¶ [0135]), and on-screen drag-and-drop operations or to perform on-screen movement of an item from a first on-screen location to a second on-screen location (e.g., requiring the user to drag an on-screen image of an apple, into a basket of apples (Turgeman: ¶ [0332], ¶ [0360]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turgeman in the combined teachings of Kolesov and Scavezze. A person having ordinary skill in the art would have been motivated to do so because these particular interactions, may enrich the log-in process in a meaningful manner that enables the system to extract user specific behavioral/cognitive features from such additional tasks or requirements, which are incidental to the username/password entry mechanism (Turgeman: ¶ [0332]).

17.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (US 2019/0028637 A1, hereinafter Kolesov) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) and further in view of Najibi et al. (US 2018/0285682 A1, hereinafter Najibi).

Regarding Claim 37,
Claim 37 is dependent on Claims 36, and the combination of Kolesov and Scavezze discloses all the limitations of Claim 36. However, the combination of Kolesov and Scavezze does not explicitly disclose determining an intent of the textual input using a natural language processing module.
However, Najibi from the same field of endeavor as the claimed invention discloses accessing an image from a user device to determine a salient object count of a plurality of objects in the image (Najibi: [Abstract]), natural language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes. The natural language user input can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further. This information is then passed on to the dialog manager 504 through the orchestrator 220 for further actions with the user or with the other components in the overall system. The structured and enriched query is also consumed by search 218 for improved matching. The text input may be a query for a product, a refinement to a previous query, or other information to an object of relevance (e.g., shoe size). (Najibi: ¶ [0042], se also ¶ [0051]), and functions like cryptographic functions, key management, CAPTCHA… reside in this layer (Najibi: ¶ [0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Najibi in the combined teachings of Kolesov and Scavezze. A person having ordinary skill in the art would have been motivated to do so because AI framework provides intelligent, personalized answers in predictive turns of communication between a human user and the intelligent online personal assistant (Najibi: ¶ [0026], ¶ [0052]).

Regarding Claim 38,
Claim 38 is dependent on Claims 37, and the combination of Kolesov, Scavezze and Najibi discloses all the limitations of Claim 37. However, the combination of Kolesov and Scavezze does not explicitly disclose determining whether the intent matches a description for the particular virtual reality object.
However, Najibi further discloses natural language understanding (NLU) 206 unit processes natural language text input 212, …, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes. The natural language user input can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further…, The structured and enriched query is also consumed by search 218 for improved matching. The text input may be a query for a product, a refinement to a previous query, or other information to an object of relevance (e.g., shoe size) (Najibi: ¶ [0042], ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Najibi in the combined teachings of Kolesov and Scavezze. A person having ordinary skill in the art would have been motivated to do so because AI framework provides intelligent, personalized answers in predictive turns of communication between a human user and the intelligent online personal assistant (Najibi: ¶ [0026], ¶ [0052]).

18.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (US 2019/0028637 A1, hereinafter Kolesov) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) ), and further in view of Sawant et al. (US 2018/0341779 A1, hereinafter Sawant).

Regarding Claim 39,
Claim 39 is dependent on Claim 33, and the combination of Kolesov and Scavezze discloses all the limitations of Claim 33. However, the combination of Kolesov and Scavezze does not explicitly disclose wherein the selection of the particular virtual reality object includes a selection of a second plurality of the plurality of virtual reality objects.
However, Sawant from the same field of endeavor as the claimed invention discloses an augmented reality Completely Automated Public Turing test to tell Computers and Humans Apart ("captcha") (Sawant: [Abstract]), server or augmentation service can determine whether the user action from augmented image stream conforms to a desired user action for augmentation (306).
That is, did the user perform the correct action (308)?..., If the user is not verified as human, the server can reject the user device's attempt to access the website (310), and the server can reinitialize the captcha (e.g., with a new augmentation, a different augmentation, or without using the VR augmentation at all, and presenting a type-written captcha) (Sawant: ¶ [0053], ¶¶ [0054-0055]), and receiving, with the augmentation, a prompt indicating how the user should interact with the augmentation; and displaying the prompt on the user device with the augmentation (Sawant: ¶ [0022]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sawant in the combined teachings of Kolesov and Scavezze. A person having ordinary skill in the art would have been motivated to do so to prevent robots or other non-human interactors to access network locations by using different combination of the same augmentation.

19.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (US 2019/0028637 A1, hereinafter Kolesov) in view of Scavezze et al. (US 2014/0125574 A1, hereinafter Scavezze) ), and further in view of Shalev et al. (US 2017/0199994 A1, hereinafter Shalev).

Regarding Claim 40,
Claim 40 is dependent on Claim 33, and the combination of Kolesov and Scavezze discloses all the limitations of Claim 33. However, the combination of Kolesov and Scavezze does not explicitly disclose wherein the selection of the particular virtual reality object includes drawing a shape over the particular virtual reality object.
However, Shalev from the same field of endeavor as the claimed invention discloses user 210 may provide input to the handheld imaging device 230-1 through, for example, the display 232-1…, the user 210 may tap on the display 232-1. In another example, the user 210 may draw (e.g., a line, ellipse, or other shape) (Shalev: ¶ [0030]), the first touch 340-1 at the bottom right corner of the white board 223, the second touch 340-2 at the upper left corner of the pin board 224, the third touch 340-3 on the end of the minute hand 225-1, and the fourth touch on the end of the hour hand 225-2 (Shalev: ¶ [0031]), and with one or more fingers, may include touches that extend beyond a single point (e.g., a touch that forms a shape, such as a line, circle, polygon, or other shape) (Shalev: ¶ [0032]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shalev in the combined teachings of Kolesov and Scavezze. A person having ordinary skill in the art would have been motivated to do so because the stored password may include the position of the imaging device (e.g., at the time of interacting with an environmental feature), may include the number, location, order of gestures and/or inputs, or combinations (Shalev: ¶ [0045]), therefore, the correct pattern of input will authenticate the user to the restricted sources.

Conclusion
20.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    US 2014/0028712 A1
b.    US 2016/0180.073 A1
c.     US 2011/0154444 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494